DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant submits in page 2 of the remarks “the Action appears to concede, that the prior art does not disclose or suggest the specific limitations of claims 5 and 6, taken together.” 
Examiner respectfully disagrees. 
Prior art (Tsai) clearly teaches antenna operation in a plurality of desired frequency bands [¶ 4], which are well established in the art to cover the operating frequencies as recited in claim 1 (see also [¶ 55]). 
Nevertheless, instant invention concerns using specific capacitor C1 and inductor L1 values across a slot antenna to obtain specific frequencies (e.g., 2.45 GHz, 5.5 GHz and 1.575 GHz).  
However, merely pieces of the invention have been claimed. 
Absent specific limitations recited to clearly discern the invention, prior art read(s) well on the breadth of claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-4 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “the antenna is configured to generate at least three operating frequencies comprising 2.45 GHz, 5.5 GHz, and 1.575 GHz” is indefinite, since scope of this limitation cannot be ascertained. In other words, it’s unclear how the antenna is “configured to generate” the specific frequencies as claimed. Is it due to specific antenna dimensions, specific feed location and/or specific capacitance and inductance values? 
Claims 2-4 and 7-12 are rejected for depending therefrom. 
Claims 10 and 11 reciting “wherein the antenna generates at least two operating frequencies” and “wherein the at least two operating frequencies comprise 5.5 GHz and 2.45 GHz” are indefinite, since these limitations broaden the language recited in last two lines of claim 1. It is respectfully requested to cancel these claims for clarity. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over “Tsai” (US 2016/0285167) in view of “Jo” (US 7079079). 
Claim 1: As best understood, Tsai discloses an antenna, wherein the antenna comprises: 
a PCB board (including ground plane 110, Fig. 2A), 
a matching circuit 281, and 
a feeder (wire connection between FP1 and 281); 
a circuit element 150; and
wherein: 
the PCB board is provided with a ground plane 110, the ground plane is provided with an open slot 130, 
one end of the matching circuit 281 is connected to a signal source 290, another end of the matching circuit is connected to an end FP1 of the feeder, 
the feeder passes across the open slot, and an endpoint FP1 of the feeder is connected to one (top) side of the open slot, 
the circuit element 150 is located in the open slot 130, and 
one end of the circuit element 150 is connected to another (bottom) side of the open slot, and another end of the circuit element is connected to the one (top) side of the open slot (see Fig. 2A), and 
the antenna is configured to generate at least three operating frequencies comprising 2.45 GHz, 5.5 GHz, and 1.575 GHz (see [¶ 4] and [¶ 55]).  
Tsai fails to expressly teach the circuit element being a capacitor C1 and an inductor L1 connected in series.  
However, Tsai teaches [¶ 45] “[t]he circuit element 150 is coupled between the ground branch 120 and the ground plane 110, and is configured to adjust the impedance matching of the first antenna structure 160 and the second antenna structure 170. The circuit element 150 may be disposed inside 
Tsai further teaches [¶ 55] “by appropriately controlling the impedance value of the circuit element 150, the mobile device 200 of the subject application can achieve multi-band operations and wideband operations, without changing the total size of the antenna structures.”
A skilled artisan would appreciate that any matching circuit being “configured to adjust the impedance matching of the first antenna structure 160” may be modified to have either a capacitor or an inductor or both, depending on desired antenna parameters such as frequency range(s) of operation. 
 Nevertheless, Tsai teaches [¶ 55] “[i]t should be noted that the above element shapes, element parameters, and frequency ranges are not limitations of the subject application. An antenna designer can fine-tune these settings or values according to different requirements.”
As further evidence of obviousness, Jo teaches "[i]t is known that antenna performance is dependent upon the size, shape and material composition of the antenna elements, the interaction between elements and the relationship between certain antenna physical parameters and the wavelength of the signal received or transmitted by the antenna. These physical and electrical characteristics determine several antenna operational parameters, including input impedance, gain, directivity, signal polarization, resonant frequency, bandwidth and radiation pattern." (Col. 1, second paragraph)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Tsai’s invention such that the circuit element is a capacitor C1 and an inductor L1 connected in series, in order to obtain tuned antenna operational parameters. 

Claims 2 and 7: Tsai fails to expressly teach wherein a size of the open slot is 25 mm x 2 mm; or 

  However, Tsai teaches [¶ 55] “[i]t should be noted that the above element shapes, element parameters, and frequency ranges are not limitations of the subject application. An antenna designer can fine-tune these settings or values according to different requirements.”
Nevertheless, Jo teaches "[i]t is known that antenna performance is dependent upon the size, shape and material composition of the antenna elements, the interaction between elements and the relationship between certain antenna physical parameters and the wavelength of the signal received or transmitted by the antenna. These physical and electrical characteristics determine several antenna operational parameters, including input impedance, gain, directivity, signal polarization, resonant frequency, bandwidth and radiation pattern." (Col. 1, second paragraph)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Tsai’s invention such that wherein a size of the open slot is 25 mm x 2 mm or wherein a size of the PCB board is 135 mm x 65 mm x 1.6 mm, and a distance between the open slot and an edge of the PCB board is greater than or equal to 30 mm, in order to obtain tuned antenna operational parameters. 

Claim 3: Tsai fails to expressly teach wherein a value range of a capacitance value of the capacitor C1 is 0.5 pF-1 pF, and a value range of an inductance value of the inductor L1 is 5 nH-15 nH.   
However, Tsai teaches [¶ 55] “[i]t should be noted that the above element shapes, element parameters, and frequency ranges are not limitations of the subject application. An antenna designer can fine-tune these settings or values according to different requirements.”
Nevertheless, Jo teaches "[i]t is known that antenna performance is dependent upon the size, shape and material composition of the antenna elements, the interaction between elements and the 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Tsai’s invention such that wherein a value range of a capacitance value of the capacitor C1 is 0.5 pF-1 pF, and a value range of an inductance value of the inductor L1 is 5 nH-15 nH, in order to obtain tuned antenna operational parameters. 

Claim 8: Tsai fails to expressly teach wherein the size of the open slot is 10 mm x 2 mm.  
However, Tsai teaches [¶ 55] “[i]t should be noted that the above element shapes, element parameters, and frequency ranges are not limitations of the subject application. An antenna designer can fine-tune these settings or values according to different requirements.”
Nevertheless, Jo teaches "[i]t is known that antenna performance is dependent upon the size, shape and material composition of the antenna elements, the interaction between elements and the relationship between certain antenna physical parameters and the wavelength of the signal received or transmitted by the antenna. These physical and electrical characteristics determine several antenna operational parameters, including input impedance, gain, directivity, signal polarization, resonant frequency, bandwidth and radiation pattern." (Col. 1, second paragraph)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Tsai’s invention such that wherein the size of the open slot is 10 mm x 2 mm, thereby achieving tuned antenna operational parameters. 


Allowable Subject Matter
Claims 13-24 allowed.
Claims 4 and 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, none of the prior art shows, teaches or fairly suggests the features of wherein a capacitance value of the capacitor C1 is 0.5 pF, and an inductance value of the inductor L1 is 9.1 nH.  
Regarding claim 9, none of the prior art shows, teaches or fairly suggests the features of 
wherein the size of the open slot is 10 mm x 2 mm; wherein a capacitance value of the capacitor C1 is 0.5 pF, and an inductance value of the inductor L1 is 10 nH.
	Claims 10-12 depend therefrom.  
Regarding claim 13, none of the prior art shows, teaches or fairly suggests the features of the baseband processor is connected to the signal source by the radio frequency processor; and the antenna is configured to: transmit a received radio signal to the radio frequency processor, or convert a transmit signal of the radio frequency processor into an electromagnetic wave and send the electromagnetic wave; the radio frequency processor is configured to: perform frequency selection, amplification, and down-conversion processing on the radio signal received by the antenna, convert a processed signal into an intermediate frequency signal or a baseband signal, and send the intermediate frequency signal or the baseband signal to the baseband processor; or perform up-conversion and amplification on a baseband signal or an intermediate frequency signal sent by the baseband processor, and send a processed signal by using the antenna; and the baseband processor processes the received intermediate frequency signal or the received baseband signal.
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai (US 2014/0062815), Figs. 8F-8J, ¶ [0005], ¶ [0066]. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached on Mon-Fri 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HASAN Z ISLAM/Primary Examiner, Art Unit 2845